Fourth Court of Appeals
                                 San Antonio, Texas
                                       April 17, 2019

                                    No. 04-18-00810-CR

                                Dorothy Jackson HAYNES,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 226th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CR2226
                          Honorable Sid L. Harle, Judge Presiding

                                          ORDER

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION.

       It is so ORDERED on April 17, 2019.


                                              _____________________________
                                              Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of April, 2019.

                                              _____________________________
                                              Keith E. Hottle, Clerk of Court